          Case 1:19-cr-00229-RDM Document 2 Filed 07/03/19 Page 1 of 3




                            ITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                   Holding a Criminal Term

                            Grand Jury Sworn in on July 9, 2018

UNITED STATES OF AMERICA                            CRIMINAI, NO.

                                                    MAGISTRATE NO. 19-MJ.O51

CALVIN ADAMS,                                       YIOLATION:
                                                    18 U.s.C. $ 2113(a)
                      Defendant.                    (Bank Robbery)

                                                    FORFEITURE: 18 U.S.C. $ 981(a)(l)(C)
                                                    2r U.S.C. $ 853(p) and 28 U.S.C. $ 2461(c)

                                      INDICTMENT
       The Grand Jury charges that:

                                         COUNT ONE

       On or about March 5, 2019, within the District of Columbia,    CALVIN ADAMS, by force,

violence and intimidation, did take or attempt to take from the person or presence of another,

money, approximately $250 in United States currency, belonging to, and in the care, custody,

control, management and possession ofPNC Bank, the deposits of which were then insured by the

Federal Deposit Insurance Corporation.

         (Bank Robbery, in violation of Title 18, United States Code, Section 2113(a))

                                         COUNTTWO

       On or about March 6, 201 9, within the District of Columbia,   CALVIN ADAMS, by force,

violence and intimidation, did take or attempt to take from the person or presence of another,

money, approximately $280 in United States currency, belonging to, and in the care, custody,
              Case 1:19-cr-00229-RDM Document 2 Filed 07/03/19 Page 2 of 3




control, management and possession of M&T Bank, the deposits of which were then insured by

the Federal Deposit Insurance Corporation.

           (Bank Robbery, in violation of Title 18, United States Code, Section 2113(a))

                                  FORFEITURE ALLEGATION

         1.      Upon conviction ofeither or both offenses alleged in Counts One and/or Two, the

defendant shall forfeit to the United States, any property, real or personal, which constitutes or is

derived from proceeds traceable to these offenses, pursuant to Title 18, United States Code, Section

981(a)(1)(C) and Title 28, United States Code, Section 2461(c). The United States will also seek

a   forfeiture money judgment against the defendant in the amount of approximately $530 in United

States currency.

         2.      If any ofthe property described above as being subject to forfeiture,      as a result   of

any act or omission   ofthe defendant:

         (a)     cannot be located upon the exercise ofdue diligence;

         (b)     has been transferred or sold to, or deposited   with,   a   third party;

         (")     has been placed beyond the   jurisdiction of the Court;

         (d)     has been substantialty diminished in value; or

         (e)     has been commingled     with other property that cannot be divided without

                 difficulty;




                                                   2
          Case 1:19-cr-00229-RDM Document 2 Filed 07/03/19 Page 3 of 3




the defendant shall forfeit to the United States any other property ofthe defendant, up to the value

of the property described above, pursuant to Title 21, United States Code, Section 853(p).

       (Criminal Forfeiture, pursuant to Title   1United States Code, Section 981(a)( I )(C), Title
                                                     8,
       21, United States Code, Section 853(p), and Titte 28, United States Code, Section 2461(c))

                                                          A TRUE BILL:


                                                          FOREPERSON

 Qtso'v,1*@
Attomey of the United States in
and for the District of Columbia




                                                 -:)
